Exhibit 99 News Release For Immediate Release Contact: Dan Chila, EVP, Chief Financial Officer (856) 691-7700 Sun Bancorp, Inc. Reports Second Quarter 2009 Results VINELAND, NJ – July 20, 2009 – Sun Bancorp, Inc. (NASDAQ: SNBC) reported today a net loss available to common shareholders of $8.8 million, or $0.38 net loss per diluted share, for the second quarter ended June 30, 2009, compared to net income of $2.3 million, or $0.10 per diluted share, for the second quarter of 2008. For the six months ended June 30, 2009, the Company reported a net loss available to common shareholders of $9.6 million, or $0.42 net loss per diluted share, compared to net income of$6.5 million, or $0.27 per diluted share, in the prior year period. The second quarter results include the following one-time items: · On April 8, 2009, the Company completed the repurchase of all 89,310 shares of preferred stock issued under the U.S. Treasury’s Capital Purchase Program (“CPP”) of the Troubled Assets Relief Program (“TARP”). As a result of the repayment, the Company recognized a $4.0 million acceleration of the accretion of original issuance discount (“OID”) and deferred issuance costs, in addition to the second quarter preferred dividend earned through the date of repurchase of $87,000, for a combined $4.1 million, or $0.18 per diluted share, charge to earnings available to common shareholders for the second quarter. The impact upon net income for the six months ended June 30, 2009 of the preferred dividends and accretion of the OID and deferred issuance costs was $5.4 million, or $0.23 per diluted share. · On May 22, 2009, the FDIC adopted a final rule imposing a 5 basis point special assessment based upon each insured depository institution’s assets minus Tier 1 capital as of June 30, 2009. The Company recognized a charge of approximately $1.6 million, or $0.04 per diluted share, in the second quarter for this special assessment. The special assessment is payable on September 30, 2009. · The Company recognized a pre-tax impairment charge during the quarter of $4.6 million, or $0.12 per diluted share, due to further deterioration of underlying collateral on a pooled trust preferred security.This security, which had an original cost basis of $7.0 million, had been previously written down $515,000 in accordance with the Financial Accounting Standards Board Staff Position on the recognition and presentation of other-than-temporary impairments, which the Company previously adopted in the first quarter of 2009. Selected core operating highlights reflecting favorable performance in the second quarter include: · Second quarter net interest income of $24.3 million (tax-equivalent basis) compared favorably to $22.3 million for the linked first quarter 2009. The second quarter net interest margin increased to 3.01% compared to 2.74% for the linked first quarter 2009. Net interest income for the second quarter a year ago was $25.0 million and the net interest margin was 3.30%. · The average cost of interest-bearing deposits for the second quarter of 1.95% decreased 24 basis points over the linked first quarter 2009.The yield on average loans of 4.83% for the second quarter increased 11 basis points over the linked first quarter 2009. · Total non-performing assets remained relatively low compared to industry trends at $74.1 million, or 2.70% of total loans and real estate owned, at June 30, 2009, compared to $64.3 million, or 2.34%, at March 31, 2009, and $34.1 million, or 1.29%, at June 30, 2008. “The combined costs of completing our TARP repayment, funding the FDIC’s special deposit insurance assessment, and the further write down of the trust preferred security in our investment portfolio accounted for about $10.3 million pre-tax, or $0.34 per diluted share, and essentially offset income that we did produce,” said Thomas X. Geisel, president and chief executive officer. “This unprecedented operating environment and the effects of the one-time charges we encountered can’t obscure the fact that our credit quality, in terms of our level of non-performers as a percentage of total loans, remains favorable compared to industry trends.” “Furthermore, we have created positive momentum gathering and pricing core deposits, and originating and renewing loans across the portfolios, with an intense focus on profitability, as evidenced by the improvement in our linked-quarter net interest margin,” Geisel said. Other key financial highlights include: · Total assets were $3.561 billion at June 30, 2009, compared to $3.425 billion at June 30, 2008 and $3.636 billion at March 31, 2009. · Total loans before allowance for loan losses were $2.734 billion at June 30, 2009, an increase of $96.6 million, or 3.7%, over total loans at June 30, 2008. Total loans on a linked quarter basis are essentially level. Commercial loans on average were essentially level on a linked quarter basis, residential mortgages increased on average 7.0% and home equity loans decreased on average 1.9%. · The loan loss provision for the quarter of $6.95 million, or 0.25% of average loans outstanding, compares to $6.5 million, or 0.25% of average loans outstanding, for the comparable prior year period and $4.0 million, or 0.15% of average loans outstanding, for the linked first quarter 2009. The allowance for loan losses to total loans was 1.62% at June 30, 2009 compared to 1.19% at June 30, 2008 and 1.44% at March 31, 2009. Total non-performing assets were $74.1 million at June 30, 2009, or 2.70% of total loans and real estate owned, compared to $34.1 million, or 1.29%, at June 30, 2008 and $64.3 million, or 2.34%, at March 31, 2009. The allowance for loan losses to non-performing loans was 69.82% at June 30, 2009, compared to 97.30% at June 30, 2008 and 73.76% at March 31, 2009. Net charge-offs for the quarter of $2.0 million, or 0.07% of average loans outstanding, compared to $2.9 million, or 0.11% of average loans outstanding, for the comparable prior year quarter and $1.9 million, or 0.07% of average loans outstanding, for the linked first quarter 2009. · Total deposits were $2.876 billion at June 30, 2009, an increase of $93.3 million, or 3.4%, over total deposits at June 30, 2008 and a decrease of $54.6 million, or 1.9%, over the linked first quarter 2009. The decrease over the linked quarter is primarily from certificates of deposits as the Company aggressively lowered deposit interest rates while managing overall funding and liquidity. The average cost of interest-bearing deposits for the quarter of 1.95% decreased 24 basis points over the linked first quarter 2009. 2 · Net interest income (tax-equivalent basis) of $24.3 million for the quarter compares to $25.0 million for the comparable prior year period and $22.3 million for the linked first quarter 2009. The net interest margin for the quarter increased to 3.01% compared to 2.74% for the linked first quarter 2009 and 3.30% for the comparable prior year period. The margin increase over the linked first quarter 2009 of 27 basis points reflects the Company’s focus on margin improvement initiatives on both sides of the balance sheet. The interest rate spread over the linked first quarter increased 35 basis points, with a yield increase of 10 basis points on interest-earnings assets offset by a decrease in the cost of interest-bearing liabilities of 25 basis points. Average interest-earning assets for the quarter of $3.2 billion decreased by 1.0% over the linked first quarter 2009. The decreasing margin trend through the linked first quarter 2009 was primarily attributable to the reduction in market interest rates, which caused interest-earning assets to re-price downward faster than interest-bearing liabilities. Additionally, as we have previously noted, the yield on total loans has been negatively impacted as approximately 50% of the total loan portfolio is variable rate indexed to LIBOR or prime rate. · Total operating non-interest income for the quarter of $6.3 million, which excludes the impairment charge of $4.6 million, decreased $1.5 million, or 19.4%, over the comparable prior year period and increased $691,000, or 12.3%, over the linked first quarter 2009.The decrease over the prior year period was primarily attributable to a decrease in gain on derivative instruments of $952,000 due to a planned decline in transaction volume, a reduction in service charges on deposit accounts, such as NSF and overdraft fees, of $465,000, and a decrease in bank owned life insurance (BOLI) income of $211,000 due to lower yields earned on the separate account policy. These decreases were offset with an increase in gain on sale of loans of $282,000, primarily related to mortgages sold in the secondary market.The increase over the linked first quarter 2009 was primarily due to an increase in gain on sale of mortgage loans of $348,000 as a result of an increase in refinancing volume, an increase in investment products income of $234,000, and an increase in service charges on deposit accounts of $52,000. · Total operating non-interest expense for the quarter of $27.7 million increased $4.7 million, or 20.7%, over the comparable prior year period and increased $3.8 million, or 16.1%, over the linked first quarter 2009.The increase over the prior year period was primarily attributable to an increase in FDIC insurance of $2.4 million, which includes the $1.6 million special assessment, and $770,000 as a result of an increase in assessment rates, additional coverage under the Temporary Liquidity Guarantee Program (“TLGP”) and an overall increase in assessable deposits.Salaries and benefits increased $933,000 primarily due to theaddition of several key management and business line staff and increases in commissions and healthcare costs. In addition, cost of real estate owned increased $627,000 which was primarily due to the recognition of a $558,000 net gain on the sale of three properties during the second quarter of 2008 and advertising expense increased $387,000 due to the recent “Switch to Sun” campaign.The increase over the linked first quarter 2009 was also primarilyattributable to an increase in FDIC insurance of $1.7 million, which includes the special assessment of $1.6 million. In addition, salaries and benefits increased$1.3 million due to theaddition of several key management and business line staff and an increase in healthcare costs, advertising expense increased $326,000 due to the recent “Switch to Sun” campaign, and problem loan costs increased $297,000. · The income tax benefit is a result of the pre-tax loss in combination with the relatively large levels of tax-free income earned on tax-exempt securities andBOLI policies. · The Company’s ratio of tangible equity to tangible assets was 6.33% at June 30, 2009 compared to 6.45% at June 30, 2008 and 6.11% and March 31, 2009. 3 The Company will hold its regularly scheduled conference call on Tuesday, July 21, 2009, at 11:30 a.m. (ET). Participants may listen to the live Web cast through the Sun Bancorp Web site at www.sunnb.com. Participants are advised to log on 10 minutes ahead of the scheduled start of the call. An Internet-based replay will be available at the Web site for two weeks following the call. Sun Bancorp, Inc. is a $3.6 billion asset bank holding company headquartered in Vineland, New Jersey. Its primary subsidiary is Sun National Bank, serving customers through 70 locations in New Jersey. The Bank is an Equal Housing Lender and its deposits are insured up to the legal maximum by the Federal Deposit Insurance Corporation (FDIC). For more information about Sun National Bank and Sun Bancorp, Inc., visit www.sunnb.com. The foregoing material contains forward-looking statements concerning the financial condition, results of operations and business of the Company. We caution that such statements are subject to a number of uncertainties and actual results could differ materially, and, therefore, readers should not place undue reliance on any forward-looking statements. The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. 4 SUN BANCORP, INC. AND SUBSIDIARIES FINANCIAL HIGHLIGHTS (unaudited) (Dollars in thousands, except per share data) For the Three Months Ended For the Six Months Ended June 30, June 30, 2009 2008 2009 2008 Profitability for the period: Net interest income $ 23,784 $ 24,564 $ 45,623 $ 49,227 Provision for loan losses 6,950 6,527 10,950 8,660 Non-interest income 1,732 7,802 7,053 15,177 Non-interest expense 27,650 22,913 51,467 46,878 (Loss) income before income taxes (9,084 ) 2,926 (9,741 ) 8,866 Net (loss) income (4,634 ) 2,329 (4,249 ) 6,512 Net (loss) income available to common shareholders $ (8,780 ) $ 2,329 $ (9,600 ) $ 6,512 Financial ratios: Return on average assets (1) (0.51) % 0.28 % (0.23) % 0.39 % Return on average equity (1) (5.01) % 2.53 % (2.09) % 3.55 % Return on average tangible equity (1),(2) (8.23) % 4.27 % (3.25) % 6.01 % Net interest margin(1) 3.01 % 3.30 % 2.87 % 3.32 % Efficiency ratio 108.36 % 70.79 % 97.70 % 72.79 % Efficiency ratio, excluding non-operating income and non-operating expense(3) 91.94 % 70.79 % 89.49 % 72.52 % Earnings per common share (4): Basic $ (0.38 ) $ 0.10 $ (0.42 ) $ 0.27 Diluted $ (0.38 ) $ 0.10 $ (0.42 ) $ 0.27 Average equity to average assets 10.25 % 10.92 % 11.23 % 10.97 % June 30, December31, 2009 2008 2008 At period-end: Total assets $ 3,561,110 $ 3,424,968 $ 3,622,126 Total deposits 2,875,502 2,782,180 2,896,364 Loans receivable, net of allowance for loan losses 2,689,656 2,605,864 2,702,516 Investments 431,231 419,087 453,584 Borrowings 144,086 164,750 154,097 Junior subordinated debentures 92,786 92,786 92,786 Shareholders’ equity 360,660 360,268 358,508 Credit quality and capital ratios: Allowance for loan losses to gross loans 1.62 % 1.19 % 1.36 % Non-performing assets to gross loans and real estate owned 2.70 % 1.29 % 1.78 % Allowance for loan losses to non-performing loans 69.82 % 97.30 % 79.69 % Total capital (to risk-weighted assets) (5): Sun Bancorp, Inc. 11.52 % 11.50 % 11.37 % Sun National Bank 11.06 % 10.83 % 10.84 % Tier 1 capital (to risk-weighted assets) (5): Sun Bancorp, Inc. 10.27 % 10.42 % 10.17 % Sun National Bank 9.81 % 9.75 % 9.64 % Leverage ratio (5): Sun Bancorp, Inc. 9.29 % 9.57 % 9.58 % Sun National Bank 8.87 % 8.97 % 9.10 % Book value (4) $ 15.59 $ 15.25 $ 15.57 Tangible book value (4) $ 9.35 $ 8.94 $ 9.20 (1) Amounts for the three and six months ended are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Efficiency ratio, excluding non-operating income and non-operating expense, is computed by dividing non-interest expense for the period by the summation of net interest income and non-interest income.Non-interest income for the three and six months ended June 30, 2009 exclude a net impairment loss on available for sale securities of $4.6 million and $4.8 million, respectively. Non-interest income for the six months ended June 30, 2008 excludesa gain on the mandatory redemption of Visa stock of $207,000 .Non-interest expense for thesix months ended June 30, 2008 excludes a $250,000 executive sign-on incentive and $72,000 in lease buyout charges. (4) Data is adjusted for a 5% stock dividend issued in May 2009. (5) June 30, 2009 capital ratios are estimated, subject to regulatory filings. 5 SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION(unaudited) (Dollars in thousands, except par value) June 30, December 31, 2009 2008 ASSETS Cash and due from banks $ 53,020 $ 31,237 Interest-earning bank balances 2,846 26,784 Federal funds sold - 412 Cash and cash equivalents 55,866 58,433 Investment securities available for sale(amortized cost - $418,700 and $444,628 at June 30, 2009 and December 31, 2008, respectively) 406,082 423,513 Investment securities held to maturity(estimated fair value - $9,646 and $13,601 at June 30, 2009 and December 31, 2008, respectively) 9,639 13,765 Loans receivable (net of allowance for loan losses - $44,316 and $37,309 at June 30, 2009 and December 31, 2008, respectively) 2,689,656 2,702,516 Restricted equity investments 15,510 16,306 Bank properties and equipment, net 52,502 48,642 Real estate owned, net 10,620 1,962 Accrued interest receivable 11,269 12,254 Goodwill 127,894 127,894 Intangible assets, net 16,414 18,769 Deferred taxes, net 16,476 16,707 Bank owned life insurance (BOLI) 76,578 75,504 Other assets 72,604 105,861 Total assets $ 3,561,110 $ 3,622,126 LIABILITIES & SHAREHOLDERS’ EQUITY LIABILITIES Deposits $ 2,875,502 $ 2,896,364 Federal funds purchased 87,500 71,500 Securities sold under agreements to repurchase - customers 17,398 20,327 Advances from the Federal Home Loan Bank of New York (FHLBNY) 15,805 42,081 Securities sold under agreements to repurchase - FHLBNY 15,000 15,000 Obligation under capital lease 8,383 5,189 Junior subordinated debentures 92,786 92,786 Other liabilities 88,076 120,371 Total liabilities 3,200,450 3,263,618 SHAREHOLDERS' EQUITY Preferred stock, $1 par value, 1,089,310 shares authorized; none issued - - Common stock, $1 par value, 50,000,000 shares authorized;25,250,583 shares issued and23,140,520 shares outstanding at June 30, 2009; 24,037,431 shares issued and 21,930,708 shares outstanding at December 31, 2008 25,251 24,037 Additional paid-in capital 361,095 351,430 Retained earnings 8,285 22,580 Accumulated other comprehensive loss (7,788 ) (13,377 ) Deferred compensation plan trust (21 ) - Treasury stock at cost, 2,106,723 shares at June 30, 2009 and December 31, 2008 (26,162 ) (26,162 ) Total shareholders' equity 360,660 358,508 Total liabilities and shareholders' equity $ 3,561,110 $ 3,622,126 6 SUN BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (unaudited) (Dollars in thousands, except share and per share amounts) For the Three Months Ended June30, For the Six Months Ended June 30, 2009 2008 2009 2008 INTEREST INCOME Interest and fees on loans $ 32,996 $ 37,890 $ 65,188 $ 78,285 Interest on taxable investment securities 3,706 3,807 7,936 7,990 Interest on non-taxable investment securities 882 843 1,726 1,604 Dividends on restricted equity investments 217 277 390 546 Interest on federal funds sold - 66 - 97 Total interest income 37,801 42,883 75,240 88,522 INTEREST EXPENSE Interest on deposits 12,405 15,957 26,335 34,270 Interest on funds borrowed 479 1,008 963 2,127 Interest on junior subordinated debentures 1,133 1,354 2,319 2,898 Total interest expense 14,017 18,319 29,617 39,295 Net interest income 23,784 24,564 45,623 49,227 PROVISION FOR LOAN LOSSES 6,950 6,527 10,950 8,660 Net Interest income after provision for loan losses 16,834 18,037 34,673 40,567 NON-INTEREST INCOME Service charges on deposit accounts 3,096 3,561 6,140 6,954 Other service charges 79 75 161 153 Gain on sale of loans 693 411 1,038 835 Gain on derivative instruments 85 1,037 212 1,676 Investment products income 756 848 1,278 1,625 BOLI income 561 772 1,074 1,578 Net impairment losses on available for sale securities (4,558 ) - (4,836 ) - Other 1,020 1,098 1,986 2,356 Total non-interest income 1,732 7,802 7,053 15,177 NON-INTEREST EXPENSE Salaries and employee benefits 13,216 12,283 25,179 24,703 Occupancy expense 2,782 2,810 5,917 5,852 Equipment expense 1,685 1,666 3,223 3,290 Data processing expense 1,052 1,065 2,062 2,185 Amortization of intangible assets 1,178 1,178 2,355 2,355 Insurance expense 3,330 728 4,773 1,397 Professional fees 507 483 885 1,048 Advertising expense 871 484 1,416 1,183 Real estate owned expense, net 93 (534 ) 273 (525 ) Other 2,936 2,750 5,384 5,390 Total non-interest expense 27,650 22,913 51,467 46,878 (LOSS) INCOME BEFORE INCOME TAXES (9,084 ) 2,926 (9,741 ) 8,866 INCOME TAX (BENEFIT) EXPENSE (4,450 ) 597 (5,492 ) 2,354 NET (LOSS) INCOME (4,634 ) 2,329 (4,249 ) 6,512 Preferred stock dividend and discount accretion 4,146 - 5,351 - NET (LOSS) INCOME AVAILABLE TO COMMON SHAREHOLDERS $ (8,780 ) $ 2,239 $ (9,600 ) $ 6,512 Basic earnings per share (2) $ (0.38 ) $ 0.10 $ (0.42 ) $ 0.27 Diluted earnings per share (2) $ (0.38 ) $ 0.10 $ (0.42 ) $ 0.27 Weighted average shares – basic (2) 23,103,975 23,830,980 23,073,683 23,878,272 Weighted average shares – diluted (2) 23,138,215 24,371,330 23,095,433 24,481,106 (1) Total impairment losses on available for sale securities for the three and six months ended were $256,000 and $1,449,000, respectively, with a portion of the losses transferred from other comprehensive income, before taxes, of $4,302,000 and $3,387,000, respectively. (2) Data is adjusted for a 5% stock dividend issued in May 2009. 7 SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(unaudited) (Dollars in thousands) 2009 2009 2008 2008 2008 Q2 Q1 Q4 Q3 Q2 Balance sheet at quarter end: Loans: Commercial and industrial $ 2,240,368 $ 2,243,698 $ 2,234,202 $ 2,164,523 $ 2,146,163 Home equity 265,407 268,122 274,360 271,197 264,354 Second mortgage 73,856 78,589 84,388 85,734 83,720 Residential real estate 79,627 69,971 67,473 61,845 56,334 Other 74,714 77,638 79,402 82,840 86,783 Total gross loans 2,733,972 2,738,018 2,739,825 2,666,139 2,637,354 Allowance for loan losses (44,316 ) (39,406 ) (37,309 ) (34,120 ) (31,490 ) Net loans 2,689,656 2,698,612 2,702,516 2,632,019 2,605,864 Goodwill 127,894 127,894 127,894 127,894 127,894 Intangible assets, net 16,414 17,592 18,769 19,947 21,124 Total assets 3,561,110 3,635,697 3,622,126 3,425,379 3,424,968 Total deposits 2,875,502 2,930,084 2,896,364 2,873,378 2,782,180 Federal funds purchased 87,500 - 71,500 - 29,500 Securities sold under agreements to repurchase- customers 17,398 14,170 20,327 38,359 36,149 Advances from FHLBNY 15,805 16,096 42,081 19,551 38,877 Securities sold under agreements to repurchase- FHLBNY 15,000 15,000 15,000 15,000 55,000 Obligation under capital lease 8,383 5,171 5,189 5,207 5,224 Junior subordinated debentures 92,786 92,786 92,786 92,786 92,786 Total shareholders' equity 360,660 447,984 358,508 357,282 360,268 Quarterly average balance sheet: Loans: Commercial and industrial $ 2,236,745 $ 2,229,016 $ 2,195,218 $ 2,146,204 $ 2,099,090 Home equity 268,276 268,921 275,791 268,178 265,481 Second mortgage 75,967 81,854 85,530 84,404 82,604 Residential real estate 75,812 70,868 62,481 57,471 52,332 Other 75,133 79,324 81,426 84,116 86,198 Total gross loans 2,731,933 2,729,983 2,700,446 2,640,373 2,585,705 Securities and other interest-earning assets 491,348 527,318 476,305 461,276 450,888 Total interest-earning assets 3,223,281 3,257,301 3,176,751 3,101,649 3,036,593 Total assets 3,611,679 3,644,558 3,483,145 3,422,764 3,368,523 Non-interest-bearing demand deposits 431,836 397,237 407,151 435,249 430,568 Total deposits 2,975,358 2,936,452 2,916,153 2,837,147 2,755,778 Total interest-bearing liabilities 2,705,069 2,694,326 2,679,673 2,600,310 2,539,882 Total shareholders' equity 370,196 445,040 361,513 361,895 367,824 Capital and credit quality measures: Total capital (to risk-weighted assets) (1): Sun Bancorp, Inc. 11.52 % 14.32 % 11.37 % 11.67 % 11.50 % Sun National Bank 11.06 % 10.99 % 10.84 % 11.02 % 10.83 % Tier 1 capital (to risk-weighted assets) (1): Sun Bancorp, Inc. 10.27 % 13.07 % 10.17 % 10.51 % 10.42 % Sun National Bank 9.81 % 9.74 % 9.64 % 9.86 % 9.75 % Leverage ratio (1): Sun Bancorp, Inc. 9.29 % 11.81 % 9.58 % 9.56 % 9.57 % Sun National Bank 8.87 % 8.80 % 9.10 % 8.97 % 8.97 % Average equity to average assets 10.25 % 12.21 % 10.38 % 10.57 % 10.92 % Allowance for loan losses to total gross loans 1.62 % 1.44 % 1.36 % 1.28 % 1.19 % Non-performing assets to total gross loans and real estate owned 2.70 % 2.34 % 1.78 % 1.87 % 1.29 % Allowance for loan losses to non-performing loans 69.82 % 73.76 % 79.69 % 71.80 % 97.30 % Other data: Net charge-offs (2,040 ) (1,903 ) (4,428 ) (1,093 ) (2,941 ) Non-performing assets: Non-accrual loans $ 55,801 $ 50,481 $ 42,233 $ 45,940 $ 31,323 Loans past due 90 days and accruing 7,675 2,945 4,587 1,583 1,042 Real estate owned, net 10,620 10,834 1,962 2,381 1,714 Total non-performing assets $ 74,096 $ 64,260 $ 48,782 $ 49,904 $ 34,079 (1) June 30, 2009 capital ratios are estimated, subject to regulatory filings. 8 SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(unaudited) (Dollars in thousands, except share and per share data) 2009 2009 2008 2008 2008 Q2 Q1 Q4 Q3 Q2 Profitability for the quarter: Tax-equivalent interest income $ 38,276 $ 37,894 $ 43,574 $ 43,426 $ 43,337 Interest expense 14,017 15,600 17,661 18,017 18,319 Tax-equivalent net interest income 24,259 22,294 25,913 25,409 25,018 Tax-equivalent adjustment 475 455 441 447 454 Provision for loan losses 6,950 4,000 7,617 3,723 6,527 Non-interest income excluding net gain on sale of branches and net impairment losses on available for sale securities 6,290 5,599 6,119 7,046 7,802 Net gain on sale of branches - - 11,454 - - Net impairment losses on available for sale securities (4,558 ) (278 ) (7,497 ) - - Non-interest expense excluding amortization of intangible assets 26,472 22,640 21,534 21,873 21,735 Amortization of intangible assets 1,178 1,177 1,178 1,177 1,178 (Loss) income before income taxes (9,084 ) (657 ) 5,219 5,235 2,926 Income tax (benefit) expense (4,450 ) (1,042 ) 966 1,106 597 Net (loss)income (4,634 ) 385 4,253 4,129 2,329 Net (loss) income available to common shareholders $ (8,780 ) $ (820 ) $ 4,253 $ 4,129 $ 2,329 Financial ratios: Return on average assets (1) (0.51) % 0.04 % 0.49 % 0.48 % 0.28 % Return on average equity (1) (5.01) % 0.35 % 4.71 % 4.56 % 2.53 % Return on average tangible equity (1),(2) (8.23) % 0.52 % 7.94 % 7.74 % 4.27 % Net interest margin (1) 3.01 % 2.74 % 3.26 % 3.28 % 3.30 % Efficiency ratio 108.36 % 87.69 % 63.89 % 72.01 % 70.79 % Efficiency ratio, excluding non-operating incmoe and non-operating expense 91.94 % 86.80 % 71.89 % 72.01 % 70.79 % Per share data (3): (Loss) earnings per common share: Basic $ (0.38 ) $ (0.04 ) $ 0.18 $ 0.18 $ 0.10 Diluted $ (0.38 ) $ (0.04 ) $ 0.18 $ 0.17 $ 0.10 Book value $ 15.59 $ 15.72 $ 15.57 $ 15.18 $ 15.25 Tangible book value $ 9.35 $ 9.41 $ 9.20 $ 8.90 $ 8.94 Average basic shares (3) 23,103,975 23,043,056 23,323,693 23,512,826 23,830,980 Average diluted shares (3) 23,138,215 23,051,383 23,410,606 24,084,540 24,371,330 Operating non-interest income: Service charges on deposit accounts $ 3,096 $ 3,044 $ 3,263 $ 3,701 $ 3,561 Other service charges 79 82 82 82 75 Gain on sale of loans 693 345 204 286 411 Gain on derivative instruments 85 127 411 491 1,037 Investment products income 756 522 688 728 848 BOLI income 561 513 661 778 772 Other income 1,020 966 810 980 1,098 Total operating non-interest income 6,290 5,599 6,119 7,046 7,802 Non-operating income (4): Net gain on sale of branches - - 11,454 - - Net impairment losses on available for sale securities recognized in earnings (4,558 ) (278 ) (7,497 ) - - Total non-operating income (4,558 ) (278 ) 3,957 - - Total non-interest income $ 1,732 $ 5,321 $ 10,076 $ 7,046 $ 7,802 Operating non-interest expense: Salaries and employee benefits $ 13,216 $ 11,963 $ 10,643 $ 12,277 $ 12,283 Occupancy expense 2,782 3,135 2,919 2,912 2,810 Equipment expense 1,685 1,538 1,609 1,522 1,666 Data processing expense 1,052 1,010 1,120 1,154 1,065 Amortization of intangible assets 1,178 1,177 1,178 1,177 1,178 Insurance expense 3,330 1,443 901 745 728 Professional fees 507 378 745 542 483 Advertising expense 871 545 849 336 484 Real estate owned expense (income), net 93 180 (116 ) 13 (534 ) Other expenses 2,936 2,448 2,864 2,372 2,750 Total operating non-interest expense 27,650 23,817 22,712 23,050 22,913 Total non-interest expense $ 27,650 $ 23,817 $ 22,712 $ 23,050 $ 22,913 (1) Amounts are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Data is adjusted for a 5% stock dividend issued in May 2009. (4) Amount consists of items which the Company believes are not a result of normal operations. 9 SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(unaudited) (Dollars in thousands) For the Three Months Ended June 30, 2009 For the Three Months Ended June, 2008 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ 2,236,745 $ 26,107 4.67 % $ 2,099,090 $ 30,340 5.78 % Home equity 268,276 3,332 4.97 265,481 3,925 5.91 Second mortgage 75,967 1,226 6.46 82,604 1,335 6.46 Residential real estate 75,812 1,095 5.78 52,332 818 6.25 Other 75,133 1,236 6.58 86,198 1,472 6.83 Total loans receivable 2,731,933 32,996 4.83 2,585,705 37,890 5.86 Investment securities (3) 445,456 5,258 4.72 426,652 5,331 5.00 Interest-earning bank balances 45,892 22 0.19 9,929 50 2.01 Federal funds sold - - - 14,307 66 1.85 Total interest-earning assets 3,223,281 38,276 4.75 3,036,593 43,337 5.71 Cash and due from banks 48,777 58,723 Bank properties and equipment, net 48,343 48,371 Goodwill and intangible assets, net 145,033 149,746 Other assets 146,245 75,090 Total non-interest-earning assets 388,398 331,930 Total assets $ 3,611,679 $ 3,368,523 Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ 1,019,000 2,565 1.01 % $ 801,486 3,047 1.52 % Savings deposits 295,010 725 0.98 422,807 1,866 1.77 Time deposits 1,229,512 9,115 2.97 1,100,917 11,044 4.01 Total interest-bearing deposit accounts 2,543,522 12,405 1.95 2,325,210 15,957 2.75 Borrowed money: Federal funds purchased 16,632 20 0.48 28,256 172 2.43 Securities sold under agreements to repurchase- customers 15,996 10 0.25 35,839 108 1.21 FHLBNY advances (4) 30,903 355 4.60 52,561 633 4.82 Obligation under capital lease 5,230 94 7.19 92,786 1,354 5.84 Junior subordinated debentures 92,786 1,133 4.88 5,230 95 7.27 Total borrowings 161,547 1,612 3.99 214,672 2,362 4.40 Total interest-bearing liabilities 2,705,069 14,017 2.07 2,539,882 18,319 2.89 Non-interest-bearing demand deposits 431,836 430,568 Other liabilities 104,578 30,249 Total non-interest bearing liabilities 536,414 460,817 Total liabilities 3,241,483 3,000,699 Shareholders' equity 370,196 367,824 Total liabilities and shareholders' equity $ 3,611,679 $ 3,368,523 Net interest income $ 24,259 $ 25,018 Interest rate spread (5) 2.68 % 2.82 % Net interest margin (6) 3.01 % 3.30 % Ratio of average interest-earning assets to average interest-bearing liabilities 119.16 % 119.56 % (1) Average balances include non-accrual loans. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3) Interest earned on non-taxable investment securities is shown on a tax equivalent basis assuming a 35% marginal federal tax rate for all periods. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. 10 SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(unaudited) (Dollars in thousands) For the Six Months Ended June 30, 2009 For the Six Months Ended June 30, 2008 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ 2,232,902 $ 51,184 4.58 % $ 2,068,319 $ 62,846 6.08 % Home equity 268,597 6,832 5.09 266,659 8,080 6.06 Second mortgage 78,894 2,533 6.42 81,711 2,653 6.49 Residential real estate 73,354 2,165 5.90 51,172 1,636 6.39 Other 77,217 2,474 6.41 86,400 3,070 7.11 Total loans receivable 2,730,964 65,188 4.77 2,554,261 78,285 6.13 Investment securities (3) 456,118 10,924 4.79 441,009 10,867 4.93 Interest-earning bank balances 52,927 58 0.22 10,009 137 2.74 Federal funds sold 189 - - 9,087 97 2.13 Total interest-earning assets 3,240,198 76,170 4.70 3,014,366 89,386 5.93 Cash and due from banks 48,955 57,639 Bank properties and equipment, net 48,806 48,132 Goodwill and intangible assets, net 145,618 150,335 Other assets 144,851 76,821 Total non-interest-earning assets 387,830 332,927 Total assets $ 3,628,028 $ 3,347,293 Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ 1,001,284 5,311 1.06 % $ 777,959 6,367 1.64 % Savings deposits 296,293 1,571 1.06 442,378 4,671 2.11 Time deposits 1,243,804 19,453 3.13 1,084,777 23,232 4.28 Total interest-bearing deposit accounts 2,541,381 26,335 2.07 2,305,114 34,270 2.97 Borrowed money: Federal funds purchased 10,133 25 0.49 23,001 302 2.63 Securities sold under agreements to repurchase - customer 16,302 20 0.25 37,269 341 1.83 FHLBNY advances (4) 33,922 729 4.30 61,224 1,293 4.22 Obligations under capital lease 5,204 189 7.26 92,956 2,898 6.24 Junior subordinated debentures 92,786 2,319 5.00 5,239 191 7.29 Total borrowings 158,347 3,282 4.15 219,689 5,025 4.57 Total interest-bearing liabilities 2,699,728 29,617 2.19 2,524,803 39,295 3.11 Non-interest-bearing demand deposits 414,632 423,590 Other liabilities 106,257 31,788 Total non-interest-bearing liabilities 520,889 455,378 Total liabilities 3,220,617 2,980,181 Shareholders' equity 407,411 367,112 Total liabilities and shareholders' equity $ 3,628,028 $ 3,347,293 Net interest income $ 46,553 $ 50,091 Interest rate spread (5) 2.51 % 2.82 % Net interest margin (6) 2.87 % 3.32 % Ratio of average interest-earning assets to average interest-bearing liabilities 120.02 % 119.39 % (1) Average balances include non-accrual loans. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3) Interest earned on non-taxable investment securities is shown on a tax equivalent basis assuming a 35% marginal federal tax rate for all periods. (4)Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. 11
